DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claims 1 and 11, the closest prior art of record Felemban et al. US 2016/0356665 A1 discloses a pipeline monitoring system and method include wireless sensor nodes positioned along a length of fluid transportation pipeline. Each of the wireless sensor nodes is configured to measure and classify sensor data collected from one or more associated sensors. The pipeline monitoring system also includes sink nodes interconnected to a respective base station. Each of the sink nodes is configured to analyze the classified sensor data and determine a size and location of a leakage within the fluid transportation pipeline. The pipeline monitoring system also includes a central-controlling infrastructure, interconnected to the base stations. The central-controlling infrastructure is configured to analyze leakage data from the base stations and implement a course of action in response to the analyzed leakage data.
		However, Felemban et al either singularly or in combination, fail to anticipate or render obvious a computer-implemented method for measuring the flow rate of a fluid or gas or multi- phase flow flowing through a pipeline and a non-transitory computer-readable medium comprising instructions for the method comprising: applying, by the server, an attribute identification machine learning model to identify a plurality of important features from the data stream and one or more device attributes; applying a multivariate machine learning model associated with the most similar reference model, using the identified important features in the multivariate machine learning model, to predict a flow rate, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864